12 N.Y.3d 768 (2009)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
RICHARD LOWE, Appellant.
Court of Appeals of New York.
Argued February 19, 2009.
Decided March 26, 2009.
Legal Aid Society, New York City (Amy Donner and Steven Banks of counsel), for appellant.
Robert M. Morgenthau, District Attorney, New York City (Marc Krupnick and Alan Gadlin of counsel), for respondent.
Concur: Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur; Chief Judge LIPPMAN taking no part.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
*769 The lower courts' determinations of probable cause, a mixed question of law and fact, are supported by the minutes of the in camera hearing conducted pursuant to People v Darden (34 NY2d 177 [1974]), and are thus beyond our further review. Accordingly, defendant's motion to suppress was properly denied.
We have considered defendant's remaining contentions and find them to be without merit.
Order affirmed in a memorandum.